

Exhibit 10.5


ML Number: 202045
 
 
 
 
 



MERRILL LYNCH


PROTOTYPE DEFINED


CONTRIBUTION PLAN AND TRUST
 
 
 
 
 





NON-STANDARDIZED




401(k) PROFIT SHARING PLAN


ADOPTION AGREEMENT


Letter Serial Number: M380275a


National Office Letter Date: 3/31/2008




This Adoption Agreement #004 and its related Base Plan Document #03 are
important legal instruments with legal and tax implications. Merrill Lynch,
Pierce, Fenner & Smith Incorporated does not provide legal or tax advice to the
Employer. The Employer is urged to consult with its own attorney with regard to
the adoption of this Plan and its suitability to its circumstances.




NOTE: In order to be recognized as a Prototype Plan maintained by the Sponsor,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, the Employer must contribute
and maintain at least 75% of Plan Year contributions and Trust Fund value with
the Sponsor.














[a401kbamadoptionagree_image1.jpg]





--------------------------------------------------------------------------------



Adoption of Plan


The Primary Employer named below hereby establishes or restates a profit sharing
plan that includes an þElective Deferral,
þProfit Sharing, and/or ¨Employee After-Tax plan feature (the "Plan") by
adopting the Merrill Lynch Prototype Defined Contribution Plan and Trust Base
Plan Document #03, as implemented by this Adoption Agreement #004.




Employer and Plan Information


Primary Employer Name: Books-A-Million, Inc.


The Primary Employer is (i) þa member of a Code Section 414(b) and/or Code
Section 414(c) controlled group;
(ii) ¨a member of a Code Section 414(m) affiliated service group, or (iii) ¨none
of the above.i 


Business Address:    402 Industrial Lane
Birmingham, AL 35211


Telephone Number: 205-942-3737


Primary Employer Taxpayer ID Number: 63-0798460


Primary Employer Taxable Year ends on: the Saturday nearest January 31


Plan Name: Books-A-Million, Inc. 401 (k) Plan (f/k/a Books-A-Million, Inc. 401
(k) Profit Sharing Plan ) Plan Number: 001
Restatement Effective Date (if applicable): 08/01/2014, except as otheiwise
legally required or indicated herein (insert a date that is not earlier than the
first day of the Plan Year in which the document is adopted).


Original Effective Date: 12/31/1972 (insert a date that is not earlier than the
first day of the Plan Year in which the Plan is/was adopted).
















































 

i0nly entities treated as a single employer under Section 414 of the Internal
Revenue Code may adopt this Plan. Generaffy, entities are treated as a single
employer under Code Section 414 if they share 80% common ownership or if their
operations are otherwise closely affiliated. The related employer rules are
complex and legal advice should be sought before any entity other than the
Primary Employer is permitted to adopt this Plan. Only an entity that Is a
member of the Primary Employer contra/fed group or affiliated service group may
adopt this Plan.

2

--------------------------------------------------------------------------------



Legal Names of Participating Employers: Books-A-Million, Inc.
American Wholesale Book Company, Inc.
booksami!lion.com, Inc




















Plan Administrator Name:
 
Books-A-Million, Inc.
 
 
 
Plan Administrator Business Address:
 
402 Industrial Lane
Birmingham, AL 35211
 
 
 
Plan Administrator Telephone Number:
 
205-942-3737









































Note: ff this Plan is a continuation or an amendment of a prior plan, optional
forms of benefits provided in the prior plan must be provided under this Plan,
and should be fisted on an Addendum attached to this Adoption Agreement, unless
permissibly eliminated or restricted under the terms of this Plan and IRS
regulations or guidance.





3

--------------------------------------------------------------------------------



ARTICLE I. Definitions


A.
"Compensation"



(1)
Plan Compensation means (select (a), (b) or (c)):



þ
(a) amount reported in the "Wages Tips and Other Compensation" Box on Form W-2
and during the Plan Year (as defined in Section 1.20 of the Base Plan Document).



¨
(b)amount reported pursuant to Code Section 3401(a) and paid during the Plan
Year (as defined in Section 1.20 of the Base Plan Document).



¨
(c)compensation for Code Section 415 safe-harbor purposes paid during the Plan
Year (as defined in Section 1.20 of the Base Plan Document).



Plan Compensation shall exclude the following (select all that apply
non-Profit
Sharing
Contributions*
Employer
Nonelective
Contributions**
 
 
¨
¨
(d)
fringe benefits (cash and noncash), reimbursements or other expense allowances,
moving expenses, deferred compensation, and welfare benefits.
¨
¨
(e)
overtime.
¨
¨
(f)
bonuses.
¨
¨
(g)
commissions.
¨
¨
(h)
amounts in excess of $______(insert any number).
¨
¨
(i)
other (specify the type of compensation to be excluded):________

Note: A Plan which selects any exclusion (e)-(1) above may require satisfaction
of nondiscriminatory compensation requirements under Internal Revenue Section
Code 414{s) (Demo 9), and may not be integrated with Social Security if any of
those items are selected in the Employer None/active Contributions column. If
necessary to satisfy Demo 9, the exclusions indicated above will be included as
Plan Compensation, as necessary, solely In an amount necessary to satisfy such
compensation testing.


Plan Compensation shall include the following (select U), if applicable and (k)
or (I)):
non-Profit
Sharing
Contributions*
Employer
Nonelective
Contributions**
 
 
Included
þ
(j)
Elective Contributions (as defined in Section 1.30 of the Base Plan Document).
(Note: Elective Contributions will be excluded with regard to Employer
Nonelective Contributions if this option is not checked.)
þ
þ
(k)
Compensation earned during the Plan Year in which the Participant enters the
Plan
¨
¨
(I)
Compensation earned after the Participant's initial Entry Date



*For this section only, non-Profit Sharing Contributions are defined to include
Elective Deferral, Employee After-Tax, Matching, Qualified Matching and Safe
Harbor Matching Contributions. All other references to non-Profit Sharing
Contributions are defined to include all contributions other than Profit Sharing
and Prevailing Wage Contributions,
**Employer None/ective Contributions include Profit Sharing, Prevailing Wage and
Safe Harbor Nonelective Contributions.























4

--------------------------------------------------------------------------------



(2)
Testing Compensation (as defined in Section 1.104 of the Base Plan Document}
means option (a), (b), or (c) as selected in (1) above, and excluding the
following (select all that apply):



¨ (a)    fringe benefits {cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits.


¨ (b)    Elective Contributions (as defined in Section 1.30 of the Base Plan
Document}.
¨ (c)    Compensation earned before the Participant's initial Entry Date.


(3)
415 Limitation Compensation (as defined in Section 1.1 of the Base Plan
Document}: means option (a), (b), or (c) as selected in (1) above.





B.    "Computation Period"


To determine Years of Service and Breaks in Service for purposes of eligibility,
Computation Periods occurring after the initial Computation Period as defined in
Section 1.21 of the Base Plan Document shall be the succeeding 12-month periods
commencing with (select one):


¨ (1)    the first anniversary of the Employee's employment commencement date.
¨ (2)    the first Plan Year which commences prior to the first anniversary of
the Employee's employment
commencement date.


þ    (3) not applicable, the Plan uses elapsed time method to determine all
eligibility service.


C.    "Disabilitv"


Disability shall mean a condition which results in the Participant's (select
one}:


þ (1)    inability to engage in any substantial gainful activity by reason of
any medically determinable physical or
mental impairment which can be expected to result in death or to be of
long-continued and indefinite duration.


Note: The exception from the early distribution tax of Code Section 72(t) may
not apply to a distribution made on account of a "Disability" unless the
definition used is that as defined in this option C(1).
¨ (2) total and permanent inability to meet the requirements of the
Participant's customary employment which can be expected to last for a
continuous period of not less than 12 months.


¨ (3) qualification for Social Security disability benefits.


¨ (4) qualification for benefits under the Employer's long-term disability plan.




D.
"Early Retirement Age"



(1)
Early Retirement Age (select one):



¨ (a) shall be permitted
þ (b) shall not be permitted


(2)
If D(1)(a) above is elected Early Retirement Age shall mean (select one):



¨ (a) attained age    (insert any age less than Normal Retirement Age).
¨ (b) attained age ____(insert any age less than Normal Retirement Age) and
completed___ Years of Service (insert any number that is no greater than the
number of Years of Service that is otherwise needed to be 100% vested under the
Plan).

5

--------------------------------------------------------------------------------



¨ (c) attained age    (insert any age less than Normal Retirement Age) and
completed    Years of Service as a Participant (insert any number that is no
greater than the number of Years of Service that is otherwise needed to be 100%
vested under the Plan).
 
E. "Eligible Employees"


General Rule:


It is expressly intended that, regardless of any elections below, an individual
not treated as a common law employee by the Primary Employer or an Affiliate on
its payroll records is to be excluded from Plan participation even if a court or
administrative agency later determines that such individual is a common !aw
employee and not an independent contractor. (select one):


¨ (1)    All Employees of the Primary Employer and participating Employers are
eligible to participate in the Plan.
þ (2)    All Employees are eligible to participate in the Plan except for the
following Employees (select all that apply):
¨ (a)    Employees who are included in a unit of Employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between Employee representatives and one or more Employers, if there
is evidence that retirement benefits were the subject of good faith bargaining
between such Employee representatives and such Employer or Employers, unless the
bargaining agreement provides for participation in the Plan.


¨ (b)    Non-resident aliens (within the meaning of Code Section 7701(b)(1)(B))
and who received no earned income (within the meaning of Code Section 911(d)(2))
from the Employer which constitutes income from sources within the United States
(within the meaning of Code Section 861(a)(3)).


þ (c)    Employees of an Affiliate that is not a participating Employer.
þ (d)    Leased Employees, as defined in Section 1.58 of the Plan.
¨ (e)    Temporary Employees, as defined in Section 1.103 of the Plan.
¨ (f)    Employees employed in or by the following specified division, plant,
location, job category or other identifiable individual or group of Employees.
(This exclusion may be applied to specific plan features.)____.


Note: The exclusion of specified job classifications may not impose conditions
relating to age or service that must be satisfied by a Plan Parlicipant. For
example, part-time employees may not be excluded as a classification or job
category of employees.




Note: The Plan's definition of "Eligible Employees" merely Identifies the
Employees who may participate in the Plan and has no bearing on the
identification of Employees who must be taken into account for coverage testing
under Code Section 410(b) and the regulations thereunder,

































6

--------------------------------------------------------------------------------



F.
"Entry Date"





(1)
Entry Date shall mean (select one for each column, as applicable):

Elective Deferral and/or Employee After-Tax Contributions


Matching




Profit Sharing
 
 
Contributions
Contributions
Contributions
 
 
þ
þ
þ
(a)
each business day of the Plan Year.
¨
¨
¨
(b)
the first day of the Plan Year coincident with or next following the date the
Employee meets the participation requirements of Section 2.1 of the Base Plan
Document. If the Primary Employer elects this option (b) establishing only one
Entry Date, the establishing only one Entry Date, the participation "age and
service" requirements elected in Article II must be no more than age 201/2 and
1/2 of a Year of Service.
 
 
 
 
 
¨
¨
¨
(c)
the first day of the month coincident with or next following the date the
Employee meets the participation requirements of Section 2.1 of the Base Plan
Document.
 
 
 
 
 
¨
¨
¨
(d)
the first day of the Plan Year and the first day of the seventh month of the
Plan Year coincident with or next following the date the Employee meets the
participation requirements of Section 2.1 of the Base Plan Document.
 
 
 
 
 
¨
¨
¨
(e)
the first day of the Plan Year, the first day of the fourth month of the Plan
Year, the first day of the seventh month of the Plan Year, and the first day of
the tenth month of the Plan Year coincident with or next following the date the
Employee meets the participation requirements of Section 2. 1 of the Base Plan
Document.
 
 
 
 
 
¨
¨
¨
(f)
other: _____
 
 
 
Note: Any date(s) inserted must meet the statutory entry dates as described in
Section 1.43 of the Base Plan Document



(2) Special Entity Date:


If this Plan is an amendment or restatement of an existing plan and the
amendment effective date or Restatement Effective Date would not otherwise be an
Entry Date in item (1) above, the amendment effective date or Restatement
Effective Date (select one):


¨(a)    shall be an Entry Date.
þ(b)    shall not be an Entry Date.
¨(c)    is not applicable, this is the initial Adoption Agreement.





























7

--------------------------------------------------------------------------------



G.
"Highly Compensated Employees"



(1)
Top-Paid Group Election



In determining who is a Highly Compensated Employee (select one):


¨ (a)
A top-paid group election is made. The effect of this election is that an
Employee (who is not a 5% owner at any time during the determination year or the
look-back year) with 415 Limitation Compensation in excess of $80,000 (as
adjusted) for the look-back year (as defined in Section 1.50 of the Base Plan
Document) is a Highly Compensated Employee only if the Employee was in the
top-paid group for the look-back year. An Employee is in the "top-paid group"
for any year, if such Employee is in the group of Employees consisting of the
top 20% of the includable Employees when ranked on the basis of 415 Limitation
Compensation paid during such year. ii 



þ (b)    A top-paid group election is not made.


(2)
Calendar Year Data Election



In determining who is a Highly Compensated Employee (other than a 5% owner)
(select one):


¨(a)
A calendar year data election is made. The effect of this election is that the
look-back year is the calendar year beginning with or within the look-back year.



¨(b)    A calendar year data election is not made.
þ(c)    Not applicable, Plan Year is the calendar year.


Note: If both G(1)(a) and G(2)(a) are selected, the look-back year In
determining the top-paid group shall be the calendar year beginning with or
within the look-back year. Generally, a top-paid group election must apply
consistently to the determination years of al/ plans of the Employer that begin
with or within the same calendar year. A calendar year data election also must
apply consistently to the determination years of all of the Employer's plans
that begin within the same calendar year.




H.
"Hours of Service"



Hours of Service shall be determined on the basis of the method specified below:


(1)
Eligibility Service



For purposes of determining whether an Eligible Employee has satisfied the
participation requirements of Section
2.1 of the Base Plan Document, the following method shall be used (select one
for each column, as applicable):
Elective Deferral and for Employee After-Tax Contributions
Matching Contributions


Profit Sharing Contributions


 
þ
þ
þ
(a) elapsed time method.
¨
¨
¨
(b) hourly records method.







 

iiGenerally, In making this determination, the following Employees are excluded:
Employees who have not completed 6 months of service, Employees who normally
work less than 17112 hours per week, Employees who normally work not more than 6
months during any year, Employees who have not attained age 21, non-resident
aliens with no U.S.-source income and except to the extent provided in IRS
regulations, Employees who are included in a unit of Employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between Employee representatives and the Employer.

8

--------------------------------------------------------------------------------



(2)
Vesting Service



All Elective Deferral Contributions, Employee After-Tax Contributions, Qualified
Matching Contributions, Qualified Non-elective Contributions, ACP Test Safe
Harbor Matching Contributions, and ADP Test Safe Harbor Contributions are always
100% vested. Unless Profit Sharing and/or Matching Contributions are fully
vested when made (in accordance with Article IX of this Adoption Agreement), a
Participant's non-forfeitable interest in Profit Sharing Contributions and/or
Matching Contributions (as applicable) made on his or her behalf shall be
determined on the basis of the method specified below (select one as
applicable):


¨ (a) elapsed time method
þ (b) hourly records method


(3)
Hourly Records



For the purpose of determining Hours of Service under the hourly records method
(choose one box for eligibility and one box for vesting, as applicable):
Eligibility
 
Vesting
 
 
¨
 
þ
(a)
only actual hours for which an Employee is paid or entitled to payment shall be
counted.
¨
 
þ
(b)
an Employee shall be credited with 45 Hours of Service if under Section 1.51 of
the Base Plan Document such Employee would be credited with at least 1 Hour of
Service during the week,





I.
"Limitation Year"



For purposes of Code Section 415, the Limitation Year shall be (select one):


þ(1)    the Plan Year
¨(2)    the calendar year
¨(3)    the 12 consecutive month period ending on the day    of the month
of______.


J.
"Normal Retirement Age"



Normal Retirement Age shall be (select one):


þ(1)    attainment of age 65 (not more than 65) by the Participant.


¨(2)
attainment of age ____ (not more than 65) by the Participant or if later, the
anniversary (not more than the 5th) of the earlier of the first day on which the
Eligible Employee performed an Hour of Service or the first day of the Plan Year
in which the Eligible Employee became a Participant.



¨(3)
attainment of age (not more than 65) by the Participant or the anniversary (not
more than the 5th) of the first day of the Plan Year in which the Eligible
Employee became a Participant, whichever is later.
































9

--------------------------------------------------------------------------------



K. "Participant Directed Assets"


Participant Directed Assets are (select one):


non-Profit Sharing Contributions
Profit Sharing Contributions
 
þ
þ
(1) permitted.
¨
¨
(2) not permitted.



L. "Plan Year"


The Plan Year, as defined in Section 1.78 of the Base Plan Document, shall be
the period ending on the 31st day of
December.




M.
''Predecessor Employer Service''



Predecessor Employer Service (as defined in Section 1.80 of the Base Plan
Document) will be credited (select one):


þ (1)    only as required by law.
¨ (2)
to include, in addition to the legal requirements and subject to the limitations
set forth below, service with the following Predecessor Employer(s) determined
as if such predecessors were the Employer:____·



Service with such Predecessor Employer listed in this item (2) applies (select
(a), (b) or (c), as applicable; (d) is only available in addition to (a), (b)
and/or (c)):
¨(a)     for purposes of eligibility to participate;
¨(b)    for purposes of vesting;
¨(c)     for purposes of contribution allocation;
¨(d)     except for the following service:
______ (insert a description of any disregarded service).
 

N. "Top Heavy Ratio"


If the adopting Employer maintains or has ever maintained a qualified defined
benefit plan, for purposes of establishing present value to compute the
top-heavy ratio, any benefit shall be discounted only for mortality and interest
based on the following:




Interest rate:    8% (insert a reasonable interest rate)
Mortality table:    UP '84 (insert a reasonable mortality rate)
 






























10

--------------------------------------------------------------------------------



O. "Valuation Date"


Valuation Date shall mean (select one for each column, as applicable):


non-Profit Sharing Contributions
Profit Sharing Contributions
 
þ
þ
(1) each business day.
¨
¨
(2) the last business day of each month.
¨
¨
(3) the last business day of each quarter within the Plan Year.
¨
¨
(4) the last business day of each semi-annual period within the Plan Year.
¨
¨
(5) the last business day of the Plan Year.
¨
¨
(6) other:___(insert a frequency that occurs at least once during a Plan year).



P.    "Years of Service"


For purposes of determining whether an Eligible Employee has satisfied the
participation requirements of Article II of this Adoption Agreement, the
following method shall be used for determining Years of Service if the Hourly
Records Method is selected under Article I H or Article VIII B(1)(a) of this
Adoption Agreement. An Eligible Employee shall be credited with one Year of
Service (select one):


¨ (1) immediately following completion of 1000 Hours of Service
¨ (2) on the last day of the Computation Period in which the Participant
completes 1000 Hours of Service









11

--------------------------------------------------------------------------------



ARTICLE II. Participation


General Participation Requirements


An Eligible Employee must meet the following requirements to become a
Participant (select one or more for each column from A-E below and, if desired,
F, as applicable):


Elective Deferral and/or Employee After-Tax Contributions
Matching Contributions
Profit Sharing Contributions
 
 
¨
¨
¨
A.
Performance of one Hour of Service.
¨
¨
¨
B.
Attainment of age ___(maximum 20 1/2) and completiong of ___ (not more than 1/2)
Year(s) of Service. If this item is selected, no Hours of service shall be
counted.
þ
 
 
C.
Attainment of age 21 (Maximum 21) and completion of 1/2 Year(s) of Service (not
to exceed 1 year).
 
þ
 
D.
Attainment of age 21 (Maximum 21) and completion of 1/2 Year(s) of Service (not
to exceed 2 years). If more than 1 Year of Service is selected, the immediate
100% vesting schedule must be selected in Article IX of this Adoption Agreement.
 
 
þ
E.
Attainment of age 21 (maximum 21) and completion of 1/2 Years(s) of Service (not
to exceed 2 years). If more than 1 Year of Service is selected, the immediate
100% vesting schedule must be selected in Article IX of this Adoption Agreement.
¨
¨
¨
F.
Each Employee who is an Eligible Employee will be deemed to have satisfied the
participation requirements as of ___ (insert any date) without regard to such
Eligible Employee's actual age and/or service.




12

--------------------------------------------------------------------------------



ARTICLE Ill. Elective Deferral. Employee After-Tax and Rollover Contributions


Note: Department of Labor regulations require the contribution of Elective
Deferral Contributions and Employee After-Tax Contributions to the Trust as soon
as possible and no later than the 15th business day of the month following the
month in which (i) the Participant's contribution amounts are received by the
Employer (In the case of amounts that a Participant or Beneficiary pays to an
Employer) or (ii) such amounts would otherwise have been payable to the
Participant In cash (in the case of amounts withheld by an Employer from a
Participant's wages).




A.
Elective Deferral Contributions (select all that apply):



þ (1)
Elective Deferral Contributions are permitted under the Plan and may be made by
a Participant in a dollar amount or a percentage of the Participant's Plan
Compensation, as specified by the Participant in his or her Elective Deferral
Election, which may not exceed 100 % of his or her Plan Compensation.



The Elective Deferral Contributions will consist of (select one):
¨ (a) Pre-Tax Contributions only
þ (b) Pre-Tax and Roth Contributions


¨ (2)
Elective Deferral Election limit for Highly Compensated Employees. If elected
and in lieu of the limit set forth in A(1), a Highly Compensated Employee may
make an Elective Deferral Election that may not exceed __% of his or her Plan
Compensation.



Note: If item A{2) is selected, the Inserted election limit percentage must be
less than the percentage inserted in A(1) above,
¨ (3)
Separate Bonus Election - With respect to bonuses, such dollar amount or
percentage as specified by the Participant in his or her Elective Deferral
Election with respect to such bonus.



þ (4)    Catch-up Contributions (select one):
þ (a) shall apply
¨ (b) shall not apply
¨ (5)    Elective Deferral Contributions are not permitted under the Plan.


B.
Automatic Programs for Elective Deferral Contributions (as defined in Section
3.4.1(B) of the Base Plan Document):



(1)
Automatic Enrollmentiii of Elective Deferral Contributions (select one):



¨ (a)    An automatic enrollment feature shall apply. (if selected, complete (i)
and (ii) below):


(i)
Applicability (select (A) and/or (B)):



¨ (A)
In the absence of an election made by an Eligible Employee to the contrary
within such time period as established by the Plan Administrator, a Participant
shall be deemed to have elected a Pre-Tax Contribution of     0/o of his or her
P!an Compensation.



¨ (B)
In the absence of an election made by an Eligible Employee to the contrary
within such time period as established by the Plan Administrator, a Participant
shall be deemed to have elected a Roth Contribution of    % of his or her Plan
Compensation.

(ii)
Eligibility



The automatic enrollment feature shall apply to (select one):


¨ (A)    Eligible Employees hired on or after    .
¨ (B)
all Eligible Employees either hired on or after    or who have never enrolled to
make Elective Deferral Contributions.

 

iii Automatic enrollment is sometimes referred to as a negative election.

13

--------------------------------------------------------------------------------





¨ (b)    Automatic enrollment shall not apply.


(2)
Automatic Increase of Elective Deferral Contributions (select one):



¨ (a)    An automatic increase feature shall apply. (if selected, complete (i),
(ii), (iii), (iv) and (v) below):


(i)
Applicability (select one):



¨ (A) Pre-Tax Contributions only
¨ (B) Roth Contributions only




(ii)
Eligibility: The automatic increase feature shall apply to (select one):



¨ (A)    all Eligible Employees who select this feature.
¨ (B)    all Eligible Employees who do not waive out of this feature.
¨ (C) all Eligible Employees whose rate of Elective Deferral Contributions is
less than the
maximum rate listed in (iv) below.


¨ (D) all Eligible Employees who are automatically enrolled in the Plan and any
other Participant who selects this feature.


¨ (E) all Eligible Employees who are automatically enrolled in the Plan, all
Eligible Employees whose rate of Elective Deferral Contributions is less than
the maximum rate listed in (iv) below, and any other Participant who selects
this feature.


(iii)
Timing: If applicable, the rate of the Elective Deferral Contributions shall be
increased during the month of (select one):



¨ (A)    (enter month).


If (B), (C), (D), or (E) is selected in 8.(2)(a)(ii) above, a Participant's
Pre-Tax Contribution

¨ 1 will not automatically increase in the first year the Participant is
automatically enrolled in the Plan during the
month(s) prior to the month in (A) above.

¨ 2 will automatically increase in the first year.


¨ (B) the anniversary of the Participant's enrollment in the automatic increase
feature, unless
the Participant selects otherwise.
¨ (C) a Participant's salary increase as provided in the Plan's administrative
procedure.


(iv) Value:


¨ (A) Increase    % of Plan Compensation each time an increase is applicable, to
a
        maximum of    % (unless the Participant selects otherwise).
¨ (B) Increase by the percentage selected by the Participant.


(v) Frequency: An increase will be made:


¨ (A) every year unless the Participant selects otherwise
¨ (B) every two years unless the Participant selects otherwise
¨ (C) every three years unless the Participant selects otherwise


þ (b)    Automatic increase shall not apply.









14

--------------------------------------------------------------------------------



C.    Employee After-Tax Contributions (select all that apply):


¨ (1)    Employee After-Tax Contributions are permitted under the Plan and may
be made by a Participant in an amount equal to a dollar amount or a percentage
of the Participant's Plan Compensation, as specified by the Participant in his
or her Employee After-Tax Contribution Election, which may not exceed ___% of
hls or her Plan Compensation.


¨ (2)    After-Tax Election limit for Highly Compensated Employees. If elected
and in lieu of the limit set forth in C(1), a Highly Compensated Employee may
make an After-Tax Election that may not exceed____% of his or her Plan
Compensation.


Note; If item C(2) is selected, the inserted election limit percentage must be
less than the percentage inserted in C(1) above.


¨ (3)    Separate Bonus Election - With respect to bonuses, such dollar amount
or percentage as specified by the Participant in his or her Employee After-Tax
Election with respect to such bonus.


þ (4)    Employee After-Tax Contributions are not permitted under the Plan.




D.
Rollover Contributions



Rollovers from Other Plans and IRAs: In addition to pre-tax distributions from a
qualified plan described in Code Section 401 (a) or 403(a) or a Conduit IRA
containing these assets, the Plan, if an Eligible Rollover Distribution, (select
one for each row):


Will    Will Not
Accept     Accept


¨    þ    (1) distributions of employee after-tax contributions from a qualified
plan described in Code Section 401 (a) or 403(a), provided that such amounts are
transferred in a direct trustee-to-trustee transfer described in Code Section
402(c)(2)(A).


þ    ¨    (2) pre-tax distributions from an annuity contract described in Code
Section 403(b ).
þ    ¨    (3) pre-tax distributions from an eligible plan under Code Section
457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state.


þ    ¨    (4) pre-tax distributions from an individual retirement account or
annuity described in Code Section 408(a) or (b) (including distributions from
individual retirement accounts described in Code Section 408(k) ("SEP")).


þ    ¨    (5) distributions from a simple retirement account described in Code
Section 408(p) that are eligible to be rolled over and are made after the 2-year
period beginning on the date such individual first participated in such simple
retirement account that are otherwise includible in gross income.


þ     ¨ (6) Roth distributions from a qualified plan described in Code Section
401 (a).




Participant Rollover Contributions (including direct Rollover Contributions in
accordance with Code Section 401(a)(31)), shall be subject to the Plan
Administrator's determination that such amounts meet the requirements for
Rollover Contributions.



















15

--------------------------------------------------------------------------------



E.
Making and Modifying an Election



An Eligible Employee shall be entitled to increase, decrease or resume his or
her Elective Deferral Contributions and/or Employee After-Tax Contributions with
the following frequency during the Plan Year (select one):


¨ (1) annually
¨ (2) semi-annually
¨ (3) quarterly
¨ (4) monthly
þ (5) other (specify): at any time (insert any period that is more frequent than
annually)

Any such increase, decrease or resumption shall be effective as of the first
payroll period coincident with or next following the first day of each period
set forth above. A Participant may completely discontinue making Elective
Deferral Contributions and/or Employee After-Tax Contributions at any time and
such discontinuance shall be effective as of the first payroll period that
begins after notice is provided to the Plan Administrator.







16

--------------------------------------------------------------------------------



ARTICLE IV. Matching Contributions


This Article IV is effective only if Elective Deferral and/or Employee After-Tax
Contributions are permitted under the Plan.




A.    Contribution and Allocation Formula (select all that apply):


þ (1) Discretionary Contributions:


If selected below, the Primary Employer may, in its sole discretion, determine
the Discretionary Matching Contribution applicable to all Employers equal to
such a dollar amount or percentage of Elective Deferral and/or Employee
After-Tax Contributions, as determined by the Primary Employer, which shall be
allocated (select all that apply):


þ (a)
in an amount equal to a discretionary percentage or amount of each Participant's
Elective Deferral and/or Employee After-Tax Contributions to be determined by
the Employer for each Plan Year.



¨ (b)
based on the ratio of each Participant's Elective Deferral and/or Employee
After-Tax Contributions for the Plan Year to the total Elective Deferral and/or
Employee After-Tax Contributions of all Participants for the Plan Year. If
selected, Matching Contributions shall be subject to a maximum amount of (select
one if applicable):



¨ (i)      $     for each Participant.


¨ (ii)          % of each Participant's Plan Compensation.
¨ (c) in an amount up to ______% or $______of each Participant's first ______%
or ______$of Plan Compensation contributed as Elective Deferral and/or Employee
After-Tax Contributions. If any
Matching Contribution remains, such amount shall be allocated to each such
Participant in an amount up to____% or $____of the next____% or $_____of each
Participant's Plan
Compensation contributed as Elective Deferral and/or Employee After-Tax
Contributions. If any Matching Contribution remains after the application of the
preceding sentence, such amount shall be allocated to each such Participant in
an amount up to    % or $_____of the next____% or $_____of each Participant's
Plan Compensation contributed as Elective Deferral and/or Employee After-Tax
Contributions.


Any remaining Matching Contribution shall be allocated to each such Participant
in the ratio that such Participant's Elective Deferral and/or Employee After-Tax
Contributions bear to the total Elective Deferral and/or Employee After-Tax
Contributions of all such Participants.


If selected, Matching Contributions shall be subject to a maximum amount of
(select one if applicable):


¨ (i) $     for each Participant.


¨ (ii)     % of each Participant's Plan Compensation.

























17

--------------------------------------------------------------------------------



¨ (2) Non-discretionary Contributions:


If selected below, the Employer shall make Non-discretionary Matching
Contributions in an amount equal to (select all that apply):


¨ (a) ____% of each Participant's Plan Compensation contributed as Elective
Deferral and/or Employee After-Tax Contributions. If selected, Matching
Contributions shall be subject to a maximum amount of (select one if
applicable):


¨ (i) $     for each Participant.


¨ (ii)     % of each Participant's Plan Compensation.


¨ (b)
in an amount equal to____% or $___of the first ____% or $_____of the
Participant's Plan Compensation contributed as Elective Deferral and/or Employee
After-Tax Contributions,____% or

$    of the next    % or $    of the Participant's Plan Compensation contributed
as Elective Deferral and/or Employee After-Tax Contributions, and    % or
$    of the next    % or $
    of the Participant's Plan Compensation contributed as Elective Deferral
and/or Employee After-Tax Contributions.


If selected, Matching Contributions shall be subject to a maximum amount of
(select one if applicable):


¨ (i) $     for each Participant.


¨ (ii) __% of each Participant's Compensation.


(3) Matching Calculation Period: The time interval that will be used to
determine the amount of the Matching Contributions shall be (select one):


¨ (a) each payroll period
þ (b) the Plan Year


Note: If Plan Year is selected and the funding frequency is more frequent than
annually, additional contributions (i.e. true-up contributions) shall be
required after the last day of the Plan Year.


(4)
Matched Contributions: Elective Deferral and/or Employee After-Tax Contributions
indicated in Article Ill shall be eligible for Matching Contributions as
indicated below (select all that apply):



Discretionary Matching Contribution Formula
Nondiscretionary Matching Contribution Formula
 
þ
¨
(a) Elective Deferral Contributions.
¨
¨
(b) Employee After-Tax Contributions



(c) If more than one item in (a) or (b) is selected above, the Elective Deferral
and Employee After-Tax Matching Contributions formula will be applied (select
one, if applicable):
¨ (i) concurrently as a separate formula for each feature
¨ (ii) cumulatively as a single formula for both features

















18

--------------------------------------------------------------------------------



B.    Participants Eligible for Matching Contribution Allocation


The following Participants shall be eligible for an allocation to their Matching
Contributions Account (select one):


¨ (1)    Payroll Basis Matching Contributions - Any Participant who makes
Elective Deferral and/or Employee
After Tax Contributions during the payroll period of reference.


þ (2)
Annual Plan Year-end Matching Contribution - Any Participant who makes Elective
Deferral and/or Employee After-Tax Contributions during the Plan Year and who
satisfies the following requirements (select all that apply):



¨ (a)    was employed during the Plan Year.
¨ (b)
was credited with at least    (no more than 1000) Hours of Service during the
Plan Year, regardless of employment status on the last day of the Plan Year



þ (c)    was employed on the last day of the Plan Year.
¨ (d)    was on a leave of absence on the last day of the Plan Year.
þ (e)
during the Plan Year died or became disabled while an Employee or terminated
employment after attaining Early or Normal Retirement Age.



¨ (f)    was credited with at least 501 Hours of Service and was employed on the
last day of the Plan Year.
¨ (g)    was credited with at least 1000 Hours of Service and was employed on
the last day of the Plan Year.





ARTICLE V. Profit Sharing Contributions and Account Allocation


A.    Profit Sharing Contributions


The Profit Sharing Contributions shall be (select one):


¨ (1)
an amount, if any, as determined by the Employer, for each Participant eligible
to share in the allocation for a Plan Year.



þ (2)    _0_ % of the Plan Compensation of each Participant eligible to share in
the allocation for a Plan Year.


B.    Allocation of Contributions to Profit Sharing Contribution Accounts
(select one):


þ (1)    Non-Integrated Allocation (select one):
þ (a)
The Profit Sharing Contributions Account of each Participant eligible to share
in the allocation for a Plan Year shall be credited with a portion of the
contribution, plus any forfeitures, if forfeitures are reallocated to
Participants, equal to the ratio that the Participant's Plan Compensation for
the Plan Year bears to the Plan Compensation for that Plan Year of all
Participants eligible to share in the contribution.

¨ (b)
A Profit Sharing Contribution may be allocated in an amount of $    for each
Participant eligible to share in the allocation for a Plan Year, on
a    (specify period, such as weekly, monthly, quarterly, etc) basis.



¨ (2)    Integrated Allocation Formulas.


(a)
Allocation Formula (select one):



¨ (i) Two-Step Integrated Allocation
¨ (ii) Four-Step Integrated Allocation

19

--------------------------------------------------------------------------------





(b)
The "Integration Level" shall be (select one):

¨ (i) the Taxable Wage Base
¨ (ii) $    (a dollar amount less than the Taxable Wage Base)
¨ (iii) _____% of the Taxable Wage Base (not to exceed 99%).
¨ (iv) 20% of the Taxable Wage Base




¨ (3)    Special Allocation Methods (select one):
¨ (a)    Super-Integrated Allocation


For each Participant eligible to share in the allocation for a Plan Year,
contributions to Profit Sharing Contributions Accounts with respect to a Plan
Year, plus any forfeitures, if forfeitures are reallocated to Participants,
shall be allocated to the Profit Sharing Contributions Account of each eligible
Participant as follows:


(i)
an amount equal to a percentage of each Participant's Plan Compensation for the
Plan Year;



(ii)
plus an amount equal to a percentage of each Participant's Plan Compensation for
the Plan Year in excess of the Super-Integration level (defined below).



Note: ff this Plan is Top-Heavy, each eligible Participant employed on the last
day of the Plan Year will be allocated a Top.Heavy minimum contribution up to 3%
of 415 Limitation Compensation in accordance with Section 4.4.3 of the Base Plan
Document.


For purposes of (ii) above, the Super-Integration level shall be (select one):


¨ (A)
$    (a dollar amount less than the Compensation Limit under Code Section
401(a)(17).



¨ (B)
% of the Compensation Limit under Code Section 401(a)(17) (not to exceed 100%).



¨ (C)     % of the Taxable Wage Base (not to exceed 100%).


¨ (b)    Allocation by Classification of Participants:


The Profit Sharing Account of an Eligible Participant who is a member of a
classification of Participants shall be credited with a portion of the
contribution made for that classification, plus any forfeitures, if forfeitures
are reallocated to Participants, equal to the ratio of that Eligible
Participant's Plan Compensation for the Plan Year as it bears to the Plan
Compensation of all Eligible Participants in that classification for that Plan
Year. "Eligible Participant" means a Participant who is eligible to share in the
allocation of contributions with respect to the Plan Year of reference. The
allocation formula applies to the following classifications of Participants
(select one):


¨ (i) Non-Highly Compensated Employees and Highly Compensated Employees.
¨ (ii) Other: Specify groups by category of participant, including both HCEs and
NHCEs on or before the due date of the Employer's tax return for the year of
allocation through written instructions from the Primary Employer to the Plan
Administrator or Trustee.


Note: The specific categories of participants should be such that resulting
allocatlons are provided in a definite predetermined formula that complies with
Treas. Reg. 1.401·1(b) (1) (ii), The number of allocation rates must not exceed
the maximum allowable number of a/location rates. Highly Compensated Employees
may each be In separate a/location groups. Eligible Non-highly Compensated must
be grouped using a/location rates specified in plan language. The grouping of
eligible Non-highly Compensated Employees must be done Jn a reasonable manner
and should reflect a reasonable classification in accordance with Treas. Reg.
1.410(b)·4(b). Also, standard interest rate and standard mortality table
assumptions in accordance with Treas. Reg. 1.401(a) (4)-12 must be used when
testing the Plan for satisfaction of nondiscrimination requirements. In the case
of self-employed individuals (i.e., sole proprietorships or partnerships), the
requirements of Treas. Reg. 1.401(k)-1(a) (6) continue to apply, and the
a/location method should not be such that a cash or deferred election Is created
for a self-employed individual as a result of application of the
allocation method.



20

--------------------------------------------------------------------------------





¨ (c)    Age-based Allocation:


The Employer will allocate the Employer contributions, plus any forfeitures, if
forfeitures are reallocated to Participants, in the same ratio that each
Participant's Benefit Factor for the Plan Year bears to the sum of the Benefit
Factors of all Participants for the Plan Year. A Participant's Benefit Factor is
his or her Plan Compensation for the Plan Year multiplied by the actuarial
factor required
by the Internal Revenue Service.


(i)
Interest rate:        % (must be between 7.5% and 8.5%)

(ii) Mortality table: ______




C.    Participants Eligible for Profit Sharing Contribution Allocation


A Participant who satisfies any of the following requirements shall be eligible
for an allocation of a Profit Sharing Contribution (select all that apply):


¨ (1)    was employed during the Plan Year.


Note: Item C(1) must be selected if Profit Sharing Contributions are allocated
on a periodic basis during the Plan Year.


¨ (2)
was credited with at least    (no more than 1000) Hours of Service during the
Plan Year, regardless of employment status on the last day of the Plan Year.



¨ (3)    was employed on the last day of the Plan Year.


¨ (4)    was on a leave of absence on the last day of the Plan Year.
þ (5)
during the Plan Year died or became disabled while an Employee or terminated
employment after attaining Early or Normal Retirement Age.



¨ (6)    was credited with at least 501 Hours of Service and was employed on the
last day of the Plan Year.


þ (7)    was credited with at least 1000 Hours of Service and was employed on
the last day of the Plan Year.


 




























21

--------------------------------------------------------------------------------





ARTICLE VI. Prevailing Wage Contributions


A.    Prevailing Wage Contributions (as defined in Section 3.13 of the Base Plan
Document) (select one):


¨ (1) shall be made pursuant to the contract(s) listed in Appendix A and shall:
¨ (a) be considered a QNEC
¨ (b) not be considered a QNEC
þ    (2) shall not be made.


B.    Prevailing Wage Offset


The Prevailing Wage Contribution made on behalf of a Participant for the Plan
Year will (select one if A(1) is selected above):
¨    (1) Offset the amount allocated or contributed on behalf of such
Participant under Article V for the Plan Year.
¨(2) Not offset the amount allocated or contributed on behalf of such
Participant under Article V for the Plan Year.








ARTICLE VII. ADP Test and ACP Test


A.    Actual Deferral Percentage Test and Actual Contribution Percentage Test
Election


The ADP Test of Section 3.4.2 (B) of the Base Plan Document and the ACP Test
under Section 3.5 (A) of the Base Plan Document shall be applied using the ADP
and ACP of Non-Highly Compensated Employees for the (select one):
¨(1) current Plan Year effective for Plan Years beginning on and after
01/01/2003
¨(2) immediately preceding Plan Year.


Note: An elect/on to use the current Plan Year data may not be changed unless
(1) the Plan has been using the current year testing method for the preceding 5
Plan Years, or if fess, the number of Plan Years the Plan has been in existence;
or (2) the Plan otherwise meets one of the requirements of IRS Notice 98-1 (or
superseding guidance) for changing from the current year testing method. Legal
advice should be obtained prior to changing a current year data election under
this Article,


Note: If the Safe Harbor CODA option Article VIII is selected, the ADP Test and
ACP Test will not be applicable unless otherwise required,




B.
First Plan Year Elections (ADP)



For purposes of Section 3.4.2(8), the ADP for Non-Highly Compensated Employees
for the first Plan Year the Plan permits any Participant to make Elective
Deferral Contributions (if this Plan is not a successor plan) (select one):


¨(1) shall be the Plan Year ADP
¨(2) shall be 3%
þ(3) is not applicable


C.
First Plan Year Elections ACPl



For purposes of Section 3.5(A), the ACP for Non-Highly Compensated Employees for
the first Plan Year the Plan permits any Participant to make Employee After-Tax
and/or Matching Contributions (if this Plan is not a successor plan) (select
one):


¨(1) shall be the Plan Year ACP
¨(2) shall be 3%
þ(3) is not applicable.

22

--------------------------------------------------------------------------------



ARTICLE VIII. Safe Harbor


A.    Safe Harbor Contributions


The Safe Harbor Method CODA provisions of Section 3.14 of the Base Plan
Document:


¨(1) apply
þ(2) do not apply


B.    Safe Harbor Contribution Participation Requirements


The Safe Harbor Contribution participation requirements are (select one):


¨(1) Attainment of age (maximum 21) and completion of Year of Service (not to
exceed 1 year). If 1 Year of Service is selected, Hours of Service for
eligibility purposes shall be based on (select one):
¨(a) hourly records method.
For the purpose of determining Hours of Service, (select one):


¨(i)    only actual hours for which an Employee is paid or entitled to payment
shall be counted.


¨(ii)
an Employee shall be credited with 45 Hours of Service if under Section 1.51 of
the Base Plan Document such Employee would be credited with at least 1 Hour of
Service during the week.



¨(b)    elapsed time method.
¨(2)    Same as Elective Deferral Contributions (see Article II).


Note: The Hours of Service method selected to determine eligibility for Elective
Deferral Contributions under Article I H.(1) shall apply to
determine eligibility for Safe Harbor Contributions unless there is a 1 Year of
Service requirement




C.
Safe Harbor Contribution Eligibility



The Safe Harbor Contribution eligibility will be (select one):


¨(1) Only Non-Highly Compensated Participants
¨(2) All Participants.




D.
ADP/ACP Test Safe Harbor Contributions



The Employer contribution used to satisfy the Safe Harbor provision (select
one):


¨(1)    Basic Matching Contributions
The Employer shall make Basic Matching Contributions equal to 100% of the first
3% of the Eligible Participant's Plan Compensation contributed as Elective
Deferral Contributions and 50% of the next 2% of the Eligible Participant's Plan
Compensation contributed as Elective Deferral Contributions and shall be based
upon (select one):


¨(a) each payroll period
¨(b) the Plan Year





23

--------------------------------------------------------------------------------



¨(2)    Enhanced Matching Contributions
The Employer shall make Enhanced Matching Contributions equal to % of the first
% of the Eligible Participant's Plan Compensation contributed as Elective
Deferral Contributions, % of the next % of the Eligible Participant's Plan
Compensation contributed as Elective Deferral Contributions, and % of the next %
of the Eligible Participant's Plan Compensation contributed as Elective Deferral
Contributions and shall be based upon (select one):


¨(a) each payroll period
¨(b) the Plan Year


Note: The blanks in (2) above must be completed so that, at any rate of Elective
Deferral Contributions, the Matching Contribution is at feast equal to the
contribution that would otherwise be made under (1) above (the Basic Safe Harbor
Matching Contribution), Additionally, the rate of match cannot increase as
Elective Deferral Contributions increase. Finally, If Matching Contributions are
made with respect to Elective Deferral Contributions that exceed 6% of Eligible
Participants' Plan Compensation, the Plan wlfl not meet the requirements for the
ACP Test Safe Harbor provisions and an ACP Test would have to be performed.
¨(3)    Safe Harbor Nonelective Contributions
¨(a)
The Employer will make a Safe Harbor Non-elective Contribution to the Account of
each Eligible Participant in an amount equal to    % (at least 3%) of the
Eligible Participant's Plan Compensation for the Plan Year



¨(b)
The Employer may make a Safe Harbor Non-elective Contribution to the Account of
each Eligible Participant in an amount equal to    % (at least 3%) of the
Eligible Participant's Plan Compensation for the Plan Year



Note: The Safe Harbor Nonelective Contribution cannot be allocated on an
Integrated basis.


Note: If Plan Year is selected in (1) or (2) above and the funding frequency Is
more frequently than annually, a "true-up" contribution shall be required after
the last day of the Plan Year. Additionally, if this Plan does not satisfy the
notification, contribution and vesting requirements of a Safe Harbor plan, then
no subsequent Safe Harbor Contributions w/11 be made for that Plan Year and ADP
and/or ACP testing may be required for that Plan Year.


E.
¨    If checked, the ADP/ACP Test Safe Harbor Contributions will be made to the
following Defined Contribution Plan of the Employer:     



ARTICLE IX. Vesting


A.
Employer Contribution Accounts



(1)
A Participant shall have a vested percentage in his or her Matching Contribution
and Profit Sharing Contribution Account(s), if applicable, in accordance with
the following schedule (select one for each column as applicable):

Matching
Contributions
 
Profit Sharing
Contributions
 
 
¨
 
¨
(a)
100% vesting immediately upon participation.
¨
 
 
(b)
100% after    (not more than 3) years of Vesting Service.
 
 
¨
(c)
100% after    (not more than 5) years of Vesting Service.
þ
 
þ
(d)
Graded vesting schedule:
—%
 
—%
 
immediately upon participation;
20%
 
20%
 
after 1 year of Vesting Service;
40%
 
40%
 
after 2 years of Vesting Service;
60%
 
60%
 
after 3 years of Vesting Service;
80%
 
80%
 
after 4 years of Vesting Service;
100%
 
100%
 
after 5 years of Vesting Service;
100%
 
100%
 
after 6 years of Vesting Service;
100%
 
100%
 
after 7 years of Vesting Service;

Note: the vesting schedule that applies to (1) Matching Contributions must
satisfy either a 3-year cliff vesting schedule In A. (1)(b) or a "2·to·6· year
graded vesting schedule" in A. {1)(d) and (2) Profit Sharing Contributions must
satisfy either a 5·year cliff vesting schedule in A.


24

--------------------------------------------------------------------------------



(1)(c) or a "3-to-7- year graded vesting schedule" in A. (1)(d). See Section
4.1.3 of the Base Plan Document for the definitions of a "2-to-6- year graded
vesting schedule" and a "3·t0·7· year graded vesting schedule".


(2)
EGTRRA Vesting for Matching Contributions



The elections below represent the vesting schedule for Matching Contributions as
elected in the good faith EGTRRA amendment.


(a)
Applicability: An amendment to change the vesting schedule for Matching
Contributions under EGTRRA (select one):



þ (i)    was not required.
¨ (ii)
was required (select this option if, as of the end of the 2001 Plan Year, the
Plan had Matching Contributions).



(b)
Effective Date for Vesting of Matching Contributions: If a vesting schedule was
selected in (2)(a)(ii) above, the EGTRRA vesting schedule:



(i)
for Active Participants as of the first day of the 2002 Plan Year (select one):



¨ (A)    applied to Matching Contributions allocated for Plan Years beginning
after December 31, 2001.
¨ (B)
applied to all Matching Contributions, including Matching Contributions accrued
prior to

the Plan Year beginning after December 31, 2001.


(ii) for a Participant who does not have an Hour of Service in a Plan Year
beginning after 2001 (select one):


¨ (A) shall not apply to Matching Contributions allocated or accrued in Plan
Years beginning
before the first day of the Plan Year beginning in 2002.


¨ (B)
shall apply to all Matching Contributions, including Matching Contributions
allocated or

accrued in Plan Years beginning before the first day of the Plan Year beginning
in 2002.


(3)
Early Retirement Vesting



Upon attainment of Early Retirement Age (if selected in Article l.D(2)), a
Participant (select one):


¨ (a)    shall
¨ (b)    shall not


become 100% vested solely due to attainment of Early Retirement Age.


B.    Allocation of Forfeitures


Forfeitures, if any, shall be (select one from each applicable column):
Matching
Contributions
 
Profit Sharing
Contributions
 
 
 
¨
 
¨
 
(1)
first, used to reduce Employer contributions; second, any remaining
forfeitures shall be used to offset the Plan's administrative costs; and third,
any remaining forfeitures shall be allocated to Participants
þ
 
þ
 
(2)
first, used to offset the Plan administrative costs; second, any remaining
forfeitures shall be used to reduce Employer contributions; and third, any
remaining forfeitures shall be allocated to Participants.
¨
 
¨
 
(3)
allocated to Participants in accordance with the applicable formula elected by
the Employer.



C.    Vesting Service


For purposes of determining Years of Service for Vesting Service (select (1) or
(2) and/or (3)):
þ     (1) All Years of Service shall be included.
¨     (2) Years of Service before the Participant attained age 18 shall be
excluded.
¨     (3) Service with the Employer prior to the effective date of the Plan
shall be excluded.



ARTICLE X. Withdrawals. Distributions and Loans


A.    In-Service Withdrawals


In-Service Withdrawals are (select one):


þ (1)
permitted and may be made from any of the Participant's vested Accounts, at any
time upon or after the occurrence of the following events (select one):





¨ (a) a Participant's attainment of age 59 1/2 (no lower than 591/2).
¨ (b) January 1 of the calendar year in which the Participant attains age 701/2.
¨ (2)    not permitted (subject to Section 5.7.3 of the Base Plan Document).


B.    Hardship Distributions


Hardship Distributions are (select one):


¨ (1)
permitted and shall be made from the vested portion of a Participant's Accounts
(other than his or her Qualified Nonelective Contributions Account, Qualified
Matching Contributions Account, QVEC Account, earnings accrued after December
31, 1988 on the Participant's Elective Deferral Contributions, or Safe Harbor
Contributions under Section 3.14 as provided in Section 5.9.1 of the Base Plan
Document.



þ (2)    not permitted.


C.
Cash-Out of Small Amounts



(1)
Value of Account Balance to be Cashed-Out (select one):



þ (a)
If the value of the Participant's nonforfeitable Account Balance as so
determined is $1 000.00 (not to exceed $5,000) or less, the Plan shall
distribute the Participant's entire nonforfeitable Account Balance.



¨ (b)
The Plan shall not distribute the Participant's nonforfeitable Account Balance
until such time as the Participant requests a distrlbution.




25

--------------------------------------------------------------------------------



(2)
Rollovers Disregarded in Involuntary Cash-outs: For purposes of Section 5.6.1 of
the Base Plan Document, the value of a Participant's nonforfeitable Account
Balance shall (select one):



þ (a)    include
¨ (b)    exclude


the portion of the Account Balance that is attributable to Rollover
Contributions (and earnings allocable thereto) within the meaning of Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).








D.
Forms of Distributions



(1)
In addition to the distribution form in Section 6.1.1 and 6.1.2 of the Base Plan
Document (select one):



þ (a) installments are offered as an optional form of benefit. installments are
¨ (b) not offered as an optional form of benefit


(2)
Distributions shall be made (select one):



¨ (a)    in cash.
þ (b)    in cash or in-kind.




E.
Loans



Loans from the following designated sources are (select one, as applicable):
non-Profit
Sharing
Contributions
 
Profit Sharing
Contributions
 
 
þ
 
þ
 
(1) permitted
¨
 
¨
 
(2) not permitted.



ARTICLE XI. Trust


¨ If this item is checked, the Employer elects to establish a Group Trust
consisting of such Plan assets as shall from time to time be transferred to the
Trustee pursuant to Article X of the Base Plan Document. The Trust Fund shall be
a Group Trust consisting of assets of this Plan plus assets of the following
plans of the Primary Employer or of an Affiliate:
_____
_____
_____
_____


ARTICLE XII. Miscellaneous


A.    Identification of Sponsor


The address and telephone number of the Sponsor's authorized representative is
PO Box 1510, Pennington, New Jersey 08534-151 O; 800-434-6945. This authorized
representative can answer inquiries regarding the adoption of the Plan, the
intended meaning of any Plan provisions, and the effect of the opinion letter.


The Sponsor will inform the Primary Employer of any amendments made to the Plan
or the discontinuance or abandonment of the Plan. In order to receive
notification, the Primary Employer hereby agrees to promptly notify the Sponsor
at the address indicated above of any change in company contact, business
address, or intent to terminate use of the Merrill Lynch Prototype Plan.


B.
Plan Registration




26

--------------------------------------------------------------------------------



(1)
Initial Registration



This Plan must be registered with the Sponsor, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in order to be considered a Prototype Plan by the Sponsor.
Registration is required so that the Sponsor is able to provide the
Administrator with documents, forms and announcements relating to the
administration of the Plan and with Plan amendments and other documents, al! of
which relate to administering the Plan in accordance with applicable law and
maintaining compliance of the Plan with the law.


The Primary Employer and all participating Employers must sign and date the
Adoption Agreement. Upon receipt and acceptance by Merrill Lynch, Pierce, Fenner
& Smith Incorporated of the Adoption Agreement, the Plan will be registered as a
Prototype Plan of Merrill Lynch, Pierce, Fenner & Smith Incorporated. An
authorized representative will countersign the Adoption Agreement and a copy of
the countersigned Adoption Agreement will be returned to the Primary Employer.
Countersignature of the Adoption Agreement acknowledges receipt of the Adoption
Agreement by Merrill Lynch, Pierce, Fenner & Smith Incorporated, but does not
represent that the Sponsor has reviewed or assumes responsibility for the
provisions selected within the Adoption Agreement. Merrill Lynch, Pierce, Fenner
& Smith Incorporated reserves the right to reject any Adoption Agreement.


(2)
Registration Renewal



Annual registration renewal is required in order for the Primary Employer to
continue to receive any and a!I necessary updating documents. The Sponsor
reserves the right to charge a registration renewal fee and change such fee from
time to time. The Sponsor will notify the Primary Employer of any registration
renewal fee and of any change to such registration renewal fee.




C.
Prototype Replacement Plan



This Adoption Agreement is a replacement prototype plan for (1) Merrill Lynch
Prototype Defined Contribution Plan - Non-Standardized 401 (k) Profit Sharing
Plan Adoption Agreement # 03-004.




D.
Reliance



Each Employer may rely on an opinion letter issued by the Internal Revenue
Service as evidence that the Plan is qualified under Code § 401 only to the
extent provided in Rev. Proc. 2005-16, 2005-10 I.RB.


Each Employer may not rely on the opinion letter in certain other circumstances
or with respect to certain qualification requirements, which are specified in
the opinion letter issued with respect to the Plan and in Rev. Proc. 2005-16,
2005-10 I.RB.


In order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service.




E.
Plan Document



This Adoption Agreement may only be used in conjunction with the Merrill Lynch
Prototype Defined Contribution Plan and Trust Base Plan Document #03.




F.
Proper Completion of Adoption Agreement



Failure to properly fill out this Adoption Agreement may result in the failure
of the Plan to qualify under Internal Revenue Code Section 401(a). Each
participating Employer and its independent legal and tax advisors are
responsible for the adoption and qualification of this Plan and any related tax
consequences.

27

--------------------------------------------------------------------------------



PRIMARY EMPLOYER'S SIGNATURE




The undersigned hereby adopts the Plan and Trust
Name of the Primary Employer:
 
Books-A-Million, Inc.
 
 
[a401kbamadoptionagree_image3.jpg]
 
 
Authorized Signature
 
 
 
 
 
[a401kbamadoptionagree_image4.jpg]
 
 
Print Name
 
 
 
 
 
 
 
 
[a401kbamadoptionagre_image13.jpg]
[booksamillionemployeedate.jpg]
 
 

PARTICIPATING EMPLOYER(S) SIGNATURES


The undersigned hereby adopts the Plan and Trust.
[booksamillionsignatures1.jpg]


28

--------------------------------------------------------------------------------



[booksamillionsignatures2.jpg]



Only an Affiliate may adopt this Plan. The Plan may only be adopted or restated
by a duly authorized person on behalf of the Primary Employer and as permitted
by the Primary Employer By adopting this Plan, each participating Employer
delegates to the Primary Employer the authority to amend the Plan.






TO BE COMPLETED BY MERRILL LYNCH:
[booksamillionsponsoracknowle.jpg]    













29

--------------------------------------------------------------------------------



BANK OF AMERICA. N.A. !BANA) AS TRUSTEE




To be completed by SANA:


Acceptance By Trustee:


The undersigned hereby accept all of the terms, conditions, and obligations of
appointment as Trustee under the Plan, Trust and this Adoption Agreement. If the
Primary Employer has selected a Group Trust in this Adoption Agreement, the
undersigned Trustee(s) shall be the Trustee(s) of the Group Trust.
[booksamillionbofa.jpg]





30

--------------------------------------------------------------------------------



THIS APPENDIX DOES NOT APPLY APPENDIX A: PREVAILING WAGE CONTRACTS


Appendix to the    pursuant to Section 3.13 of the Base Plan Document #03;




I.
Eligible Employees



The Employer will make Prevailing Wage Contributions on behalf of:
(Enter all applicable provisions for Participation in this Prevailing Wage
feature.)




II.
Prevailing Wage Contributions and Allocation



The amount of the Prevailing Wage Contribution according to the applicable law
and contract described herein shall be:




Ill.    Vesting


A.    100% vesting immediately upon Participation in the Prevailing Wage.
B.    Vesting schedule
¨ (1)    100% after    years of Vesting Service.
¨ (2)    graded vesting schedule:
____%


 
immediately upon participation;
____%


 
after 1 year of Vesting Service; after
____%


 
2 years of Vesting Service;
____%


 
after 3 years of Vesting Service;
____%


 
after 4 years of Vesting Service:
____%


 
after 5 years of Vesting Service;
____%


 
after 6 years of Vesting Service;
100
%
 
after 7 years of Vesting Service.



Note: lII.B.(1) and (2) may only be completed using years or percentages, as
applicable, that are compliant with Code Section 411 at all relevant times.







31

--------------------------------------------------------------------------------



THIS APPENDIX DOES NOT APPLY


APPENDIX B: COLLECTIVELY BARGAINED EMPLOYEES




Appendix to the    pursuant to Section 3.1.11 of the Base Plan Document #03;




Notwithstanding any provision of the Plan to the contrary, for contributions
made under the Plan on behalf of Employees covered by a collective bargaining
agreement where Plan benefits were the subject of good faith bargaining, the
provisions of the Plan as otherwise reflected in the Base Plan Document and the
Adoption Agreement shall apply to all such Employees, unless otherwise specified
below.



32

--------------------------------------------------------------------------------



THIS APPENDIX DOES NOT APPLY


APPENDIX C: PARTICIPATING EMPLOYERS




Participating Employers of the
Books-A-Million Inc. 40Hkl Plan




List participating employers.



33

--------------------------------------------------------------------------------



THIS APPENDIX DOES NOT APPLY


APPENDIX D: MONEY PURCHASE PENSION PLAN MERGER OR AMENDMENT APPENDIX TO THE
Books-A-Million, Inc. 401(k) Plan


The provisions of this Appendix D shall apply to the portion of a Participant's
Account that is attributable to the amount transferred from a money purchase
pension plan (the "Transferor Plan") as a result of an amendment of the
Transferor Plan and merger of the Transferor Plan with this Plan. Furthermore,
as a result of such merger, no further money purchase pension plan contributions
shall be made. (Nonelective employer contributions shall be made only if and to
the extent otherwise provided in the Adoption Agreement.) All amounts
attributable to the Transferor Plan (including earnings and losses thereon)
shall be separately accounted for under this Plan and subject to the further
provisions of this Appendix D


I.
Vesting/Retirement



A.
Vesting



A Participant shall have a vested percentage in his or her Account attributable
to amounts transferred from the Transfer Plan, if applicable, in accordance with
the following (select one):


¨ (1)
100% vesting immediately upon the effective date of the merger of the Transferor
Plan with this Plan.

¨ (2)
the Transferor Plan's vesting schedule, which, immediately prior to the
effective date of the merger. was as follows:



¨ (a)    100% after    years of Vesting Service.


¨ (b)    graded vesting schedule:
____%


 
 immediately upon participation;
____%


 
after 1 year of Vesting Service;
____%


 
after 2 years of Vesting Service;
____%


 
after 3 years of Vesting Service;
____%


 
 after 4 years of Vesting Service;
____%


 
after 5 years of Vesting Service;
____%


 
after 6 years of Vesting Se1Vice;
100
%
 
after 7 years of Vesting Service;



Note: /.A.(2}(a) and (b} may only be completed using years or percentages, as
app/lcabfe, that are compliant with Code Section 411 at all relevant times.
¨ (3)    the Plan's Profit Sharing Contribution vesting schedule, as specified
in Article IX of the Adoption
Agreement.


¨ (4)
the Plan's Matching Contribution vesting schedule, as specified in Article IX of
the Adoption Agreement.



Note: If the vesting schedule applicable to the amounts attributable to the
Transferor Plan is amended due to completion of this Section f,, the provisions
of Section 11.1.4 of the Base Plan Document shall apply.




B.
Early Retirement Age



(1)
Early Retirement Age for assets transferred from the Money Purchase Plan (select
one):



¨ (a)
shall be subject to the provisions under Article I D of this Plan (may be no
less generous than Early Retirement Age under the Money Purchase Plan).



¨ (b)    shall be subject to the Early Retirement Age provisions of the Money
Purchase Plan.

34

--------------------------------------------------------------------------------





¨ (c)    shall not be permitted.


(2)
If Early Retirement was permitted under the Money Purchase Plan, Early
Retirement Age meant (select one, if applicable):

¨ (a)     attained age    .
¨ (b)     attained age    and completed    Years of Service.
¨ (c)     attained age    and completed    Years of Service as a Participant
¨ (d)     other:    (insert provision from prior plan).
(3) Upon attainment of Early Retirement Age, a Participant (select one, if
applicable):


¨ (a)    shall
¨ (b)    shall not


become 100% vested solely due to attainment of Early Retirement Age.


C.
Normal Retirement Age



(1)
Normal Retirement Age for assets transferred from the Money Purchase Plan
(select one):



¨ (a)
shall be subject to the provisions under Article I J of this Plan (may be no
less generous than the Normal Retirement Age under the Money Purchase Plan).



¨ (b)
shall be subject to the Normal Retirement Age provisions of the Money Purchase
Plan.



(2)
Normal Retirement Age under the Money Purchase Plan was (select one, if
applicable):



¨ (a)
attainment of age     (not more than 65).

¨ (b)
attainment of age (not more than 65) by the Participant or if later,
the    anniversary (not more than the 5th) of the earlier of the first day on
which the Eligible Employee performed an Hour of Service or the first day of the
Plan Year in which the Eligible Employee became a Participant.



¨ (c)
attainment of age (not more than 65) by the Participant or the     anniversary
(not more than the 5th) of the first day of the Plan Year in which the Eligible
Employee became a Participant, whichever is later.



II.
Forfeitures



Any forfeitures attributable to the Transferor Plan after the effective date of
the merger ("Transferor Plan forfeitures") shall be (select one):
¨ A.
first, used to reduce Employer contributions; second, any remaining forfeitures
shall be used to offset the Employer's Plan administrative costs; and third, any
remaining forfeitures shall be allocated to Participants.



¨ B.
first, used to offset the Employer's Plan administrative costs; second, any
remaining forfeitures shall be used to reduce Employer contributions; and third,
any remaining forfeitures shall be allocated to Participants.



¨ C.    allocated to Participants in accordance with the applicable formula
elected by the Employer.




Ill.
Election of Optional Forms/Application of Joint and Survivor Annuity Options



The amount of a Participant's Account attributable to the Transferor Plan shall
be subject to the provisions of Section 6.1.1 of the Base Plan Document and this
Plan shall be treated as a transferee plan (and not as a Non-QJSA Profit Sharing
Plan) solely with respect to that portion of the Participant's Account for
purposes of Code Sections 401(a)(11) and 417 and the regulations thereunder.



35

--------------------------------------------------------------------------------





IV.
Distribution Options



A.
In-Service Withdrawals



ln-Senvice Withdrawals are (select one):


¨ (1)
permitted and may be made from the Participant's vested Account, at any time
upon or after the January 1 of the calendar year in which the Participant
attains age 701/2, or upon Normal Retirement Age, whichever is earlier.



¨ (2)
are not permitted (subject to Section 5.7.3 of the Base Plan Document).



B.
To the extent any optional form of benefit was available under the Transferor
Plan and is protected by Code Section 411 (d)(6), and the regulations issued
thereunder, such optional form of benefit shall be available with respect to the
portion of the Participant's Account attributable to the amount from the
Transferor Plan as provided in the Addendum to this Adoption Agreement.



V.
Loans



A.
The portion of a Participant's Account attributable to the amount from the
Transferor Plan (select one):



¨ (1) shall be available for Plan loans in accordance with Section 5.8 of the
Base Plan Document.
¨ (2) shall not be available for Plan loans.




Note: To the extent the portion of a Participant's Account from the Transferor
Plan Is available for a Joan under Base Plan Document Section 5.8, such amount
shall be subject to the Spousal consent requirements of Base Plan Document
Section 5,8.2{C).







36

--------------------------------------------------------------------------------



APPENDIX E: PPA ADDENDUM


Appendix to the Books-A-Million, Inc. 401(k) Plan


This amendment of the Plan is adopted to reflect certain provisions of the
Pension Protection Act of 2006 ("PPA"). This amendment is intended as good faith
compliance with the requirements of PPA and is to be construed in accordance
with PPA and guidance issued thereunder. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. The signature of the Primary
Employer in this Adoption Agreement shall apply to this Appendix E if the
Primary Employer is restating its plan to comply with Revenue Procedure 2005-16,
2005-10 IRB.


I.
General Effective Date



The general effective date of this Appendix E shall be (select one):


¨ A. as of the first day of the first Plan Year beginning after December 31,
2006, except as otherwise provided in the following sections of this Appendix E.


þ B.
as of the later of the first day of the first Plan Year beginning after December
31, 2006, except as otherwise provided in the following sections of this
Appendix E or the date the Primary Employer has adopted this Prototype Plan.



II.
PPA Vesting



A.
Applicability



An amendment to change the vesting schedule for Profit Sharing Contributions
under PPA (select one):


¨ (1)
is required, effective for plan years beginning on or after January 1, 2007,
with respect to Profit Sharing Contributions as indicated in Section II B below.



þ (2) is not required.


B.
Vesting Schedule for Profit Sharing Contributions



For benefits accrued after the first day of the Plan Year that begins on or
after January 1, 2007, the vesting schedule for Profit Sharing Contributions is
amended by completing this section II B. The provisions of Section 11.1.4 of the
Plan shall apply.


Note: The vesting percentage selected must be not less (with respect to any
number of years of Vesting Service) than the vesting percentage applicable under
Article IX of the Adoption Agreement (with respect to such number of years of
Vesting Service),
¨ (1) 100% vesting immediately upon participation.


¨ (2) 100% after _____(not more than 3) years of Vesting Service.


¨ (3) Graded vesting schedule:
____%


 
immediately upon participation;
____%


 
after 1 year of Vesting Service;
____%


 
after 2 years of Vesting Service (not less than 20% unless 100% after 3 years);
____%


 
after 3 years of Vesting Service (not less than 40%);
____%


 
after 4 years of Vesting Service (not less than 60%);
____%


 
after 5 years of Vesting Service (not less than 80%);
100
%
 
after 6 years of Vesting Service.




37

--------------------------------------------------------------------------------



C.
Old Money



Participants who do not complete an Hour of Service in a Plan Year beginning
after December 31. 2006 shall be subject to the vesting schedule in effect on
the day they terminated. Active Employees as of the first day of the first Plan
Year beginning after December 31, 2006 may have all benefits that accrued prior
to the first day of the first Plan Year beginning after December 31, 2006 ("old
money") to be subject to either the vesting schedule in effect prior to the
amendment, or the new vesting schedule selected above. For active employees
(select one):


¨ (1) old money shall be subject to the old vesting schedule.
¨ (2) old money shall be subject to the new vesting schedule.


D.
Money Purchase Plan Merger or Amendment



The vesting schedule for the portion of a Participant's Account that is
attributable to the amount transferred from a money purchase pension plan (the
"Transferor Plan") to this Plan shall (select one):


¨ (1) apply and (select one):
¨ (a) follow the Plan's Profit Sharing vesting schedule. as specified in Article
II B above.
¨ (b)    remain under the vesting schedule in effect prior to the merger. as
specified in Appendix D. I. A
þ (2) not apply.


III.
QACA



A.
Applicability



¨ (1)
effective ("Effective Date") (insert a date that is: (1) no earlier than the
date that this amendment is dated below and (2) no earlier than the first day of
the first Plan Year beginning after December 31, 2007).



þ (2) does not apply


B.
QACA Automatic Deferrals



(1)
Amount and Eligibility



(a)
Qualified Percentage of Plan Compensation



The form and amount of the default deferral percentage shall be: (select one and
insert an amount that is [or in the case of option (iii), select two amounts the
sum of which are] at least 3% and not more than 10%):


Note: The QACA raises the minimum during subsequent years as selected in Section
111.C.{2) below.
¨ (i) a Pre-Tax Contribution equal to % of Plan Compensation.
¨ (ii) a Roth Contribution equal to % of Plan Compensation.


¨ (iii) a Pre-Tax Contribution equal to % of Plan Compensation and a Roth
Contribution % of Plan Compensation.


(b)
Eligibility



All Eligibile Employees on the Effective Date who have never made an affirmative
election in the Pre-Tax features; Plus all future Eligible Employees (ineligible
Employees on the Effective Date who never participated in the past and who
become eligible in the future) .



38

--------------------------------------------------------------------------------



(2)
The QACA Employer Contribution eligibility will be (select one):



¨ (a) only Non-Highly Compensated Participants..
¨ (b) all Participants.


(3)
Default Investment:





C.
QACA Increase



Note: Increases will occur on the first day of each Plan Year or each
anniversary of the Participant's enrollment date (based upon the selection made
in (a) or (b) under (C)(2) below),


(1)
Type of Contribution to be increased shall be (select one):



¨ (a) Pre-Tax Contributions only.
¨ (b) Roth Contributions only.


(2)
Contribution Percentage shall be



For purposes of this section, year is defined as (select one):


¨ (a)    the Plan Year (if selected, must enter a percentage for each year):
____%
 
for the first year following automatic enrollment (must be at least 3% but not
more than 10%);
____%
 
for the second year following automatic enrollment (must be at least 4% but not
more than 10%);
____%
 
for the third year following automatic enrollment (must be at least 5% but not
more than 10%);
____%
 
for the fourth year following automatic enrollment (must be at least 6% but not
more than
10%);
____%
 
for the fifth year following automatic enrollment (must be at least 6% but not
more than 10%);
____%
 
for the sixth year following automatic enrollment (must be at least 6% but not
more than 10%);
____%
 
for the seventh year following automatic enrollment (must be at least 6% but not
more than 10%);
____%
 
for the eighth year and all subsequent years following automatic enrollment
(must be at least 6% but not more than 10%).








































39

--------------------------------------------------------------------------------



¨ (b)
the 12 month period ending on the anniversary of each Participant's enrollment
date (if selected, enter a percentage for each year):

____%
 
for the first year following automatic enrollment (must be at least 4% but not
more than 10%);
____%
 
for the second year following automatic enrollment (must be at least 5% but not
more than 10%);
____%
 
for the third year following automatic enrollment (must be at least 6% bu! not
more than 10%);
____%
 
for the fourth year following automatic enrollment (must be at least 6% but no!
more than 10%)
____%
 
for the fifth year following automatic enrollment (must be at least 6% but not
more than
10%);
____%
 
for the sixth year following automatic enrollment (must be at least 6% but not
more than 10%);
____%
 
for the seventh year following automatic enrollment (must be at least 6°/o but
not more than 10%);
____%
 
for the eighth year and all subsequent years following automatic enrollment
(must be al least 6% but not more than 10%).



D.
QACA Contributions



¨ (1)    QACA Matching Contributions
¨ (a)    Basic QACA Contribution


The Employer will make QACA Matching Contributions to the Account of each
Eligible Participant in an amount equal to 100% of the first 1% and 50% of the
next 2% through 6% of Plan Compensation deferred, and shall be accrued based
upon (select one):


¨ (i) each payroll period.


¨ (ii) the Plan Year.


¨ (b)    Enhanced QACA Contribution
The Employer will make a QACA Matching Contribution to the Account of each
Eligible Participant in an amount equal to (must be at least as generous as the
Basic QACA Matching Contribution):


    % of the first        % of the Eligible Participant's Plan Compensation
contributed as Pre-Tax Contributions or Roth Contributions, as applicable,    %
of the next    % of the Eligible Participant's Plan Compensation contributed as
Pre-Tax Contributions or Roth Contributions, as applicable, and    % of the
next    % of the Eligible Participant's Plan Compensation contributed as Pre-Tax
Contributions or Roth Contributions. as applicable, and shall be accrued based
upon (select one):


¨ (i)    each payroll period.
¨ (ii) the Plan Year.


¨ (2)    QACA Nonelective Contribution
¨ (a)
The Employer may make a QACA Nonelective Contribution to the Account of each
Eligible Participant in an amount equal to % (must be at least 3%) of Eligible
Participant's Plan Compensation for the Plan Year.



¨ (b)
The Employer will make a QACA Nonelective Contribution to the Account of each
Eligible Participant in an amount equal to % (must be at least 3%) of Eligible
Participant's Plan Compensation for the Plan Year.



E.
Participation Requirements for QACA Contributions


40

--------------------------------------------------------------------------------





¨ (1)    Same as Pre-Tax Contributions and/or Roth Contributions.
¨ (2) Attainment of age (maximum 21) and completion of Year of Service (not to
exceed 1 year).
If 1 Year of Service is selected. Hours of Service for eligibility purposes
shall be based on (select one):


¨ (a)    hourly records method.


For the purpose of determining Hours of Service (select one):


¨ (i) only actual hours for which an Employee is paid or entitled to payment
shall be counted.
¨ (ii) an Employee shall be credited with 45 Hours of Service if under Section
1.51 of the Base Plan Document such Employee would be credited with at least 1
Hour of Service during the week.


¨ (b)
elapsed time method.



Note: Entry Dates for QACA Contributions will be the same as Elective Deferrals.


F.
QACA Contribution Vesting Schedule



¨ (1)     100% vesting immediately upon participation.


¨ (2)     100% after 1 year of Vesting Service.
¨ (3)     100% after 2 years of Vesting Service.
¨ (4)     Graded vesting schedule:
____%


 
Immediately;
____%


 
after 1 year of Vesting Service;
100
%
 
after 2 years of Vesting Service




IV.    Unwind Withdrawals


¨ A.        Apply


Effective    ("Effective Date")(insert a date that is not earlier than the first
day of the Plan Year beginning after December 31, 2007).


þ B.        Do Not Apply







41

--------------------------------------------------------------------------------



EMPLOYER'S RESOLUTION OF PLAN RESTATEMENT    
WHEREAS, the Employer did establish a 401(k) Profit Sharing Plan for its
employees known as the Books-A-Million, Inc. 401(k) Plan (the "Plan") effective
12/31/1972 and, NOW THEREFORE, BE IT RESOLVED, that the Plan be and it is hereby
amended and restated in its entirety, effective 08/01/2014 , in order to qualify
under the provisions of the Internal Revenue Code of 1986, and any amendments
thereto, and under any rulings or regulations adopted by the Department of Labor
and/or the Department of the Treasury.


FURTHER RESOLVED, that BANK OF AMERICA . N.A . (BANAl is hereby authorized,
directed and designated as trustee under said agreement to administer the trust
and the funds entrusted to it under said agreement for such plan; and


FURTHER RESOLVED, that the proper officers of the Employer are hereby authorized
and directed in the name of and on behalf of the Corporation, to execute and
deliver such amendment , and to execute any documents which may be otherwise
deemed necessary and proper in order to implement the foregoing resolutions.




Date:

    [a401k.jpg]
[a401kbamadoptionagre_image12.jpg]
Signature




[a401kbamadoptionagre_image13.jpg]









